— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered January 19, 1989, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
*676Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in denying his application to withdraw his plea of guilty to manslaughter in the first degree (see, CPL 220.60 [3]; People v McMahon, 163 AD2d 588; People v Brown, 142 AD2d 683). The defendant pleaded guilty after a complete and detailed plea allocution, during which he expressed satisfaction with his attorney, and was fully apprised of the consequences of his plea (see, People v Harris, 61 NY2d 9). Moreover, the factual admissions made by the defendant during his plea allocution were sufficient to establish the elements of the crime, and, at no point during the plea proceedings did he assert his innocence (see, People v Howard, 138 AD2d 525; People v Melendez, 135 AD2d 660).
Furthermore, we find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Kunzeman, J. P., Sullivan, Fiber and O’Brien, JJ., concur.